I concur in the judgment of reversal and in the conclusion reached in the opinion of the chief justice that the grant involved in this case, and the land claimed by the waterfront company is limited by the line of low tide on the westerly side, and on the estuary, and with respect to all other boundaries, by the lines designated in said opinion. In that view the case at bar is not within the Chicago case; and *Page 202 
with respect to the general power of the state to dispose of her lands lying under navigable waters within her borders, I express DO opinion. As thus limited there is no question as to the power I think that title to the laud in contest passed to the grantor of the waterfront company before the compromise of 1868 — al least by the confirmatory legislative act of 1861. In other respects I concur in the opinion of the chief justice and in the directions given therein to the court below.